Citation Nr: 1755769	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for endometriosis, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for fibromyalgia and severe chronic pain.  

3.  Entitlement to service connection for chronic fatigue, to include as secondary to service-connected disabilities.

4.  Entitlement to a compensable disability rating for hemorrhoids and post-operative sphincterectomy.  

5.  Entitlement to a compensable disability rating for anemia associated with gastroesophageal reflux disease (GERD).  

6.  Entitlement to a disability rating in excess of 10 percent for GERD.

7.  Entitlement to a disability rating in excess of 10 percent for residuals of intrauterine myomata, laser surgery.  

8.  Entitlement to a disability rating in excess of 70 percent for bipolar disorder with recurrent major depressive episodes with polysubstance dependence.  

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1982 to December 1991.  

These matters come before the Board of Veterans' Appeals (Board) from several rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  Jurisdiction of this case currently rests with the RO in Atlanta, Georgia.

The Board notes that an August 2010 rating decision continued the previous denials of the Veteran's claims for entitlement to service connection for posttraumatic stress disorder (PTSD) and major depressive disorder.  The Veteran submitted a timely Notice of Disagreement (NOD) the following month.  In January 2014, a Statement of the Case (SOC) was issued which denied the Veteran's PTSD claim.  A simultaneous rating decision was issued that awarded the Veteran a 70 percent disability rating for bipolar disorder with recurrent major depressive episodes with polysubstance dependence, effective March 26, 2008.  At no time thereafter did the RO continue to adjudicate the Veteran's PTSD claim, nor has the Veteran indicated any such understanding that the matter remains on appeal, or the desire to further pursue such a claim.  See, e.g., April 2017 hearing transcript (wherein the purported PTSD claim is not identified as an issue on appeal).  As such, the Board finds that the award of service connection for bipolar disorder constitutes a complete grant of the Veteran's psychiatric claim, such that this matter is not currently before the Board.  

In April 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The Board further notes that during said hearing, the issue of whether new and material evidence had been received to reopen a claim for service connection for endometriosis was identified as being on appeal.  Review of the record reflects that the initial claim was denied in a February 2009 rating decision.  Although the Veteran did not timely appeal said denial, a January 2016 SOC was issued which denied the new and material claim.  Thus, the Veteran has reason to believe that this issue is on appeal, such that the Board will address the matter at this time.  See 38 C.F.R. § 20.202  (2017); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).

The Veteran's fibromyalgia/severe chronic pain, chronic fatigue, anemia, GERD, bipolar disorder, and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A February 2009 rating decision denied the Veteran's claim for entitlement to service connection for endometriosis; the Veteran did not appeal this decision in a timely manner and no new and material evidence was submitted within one year of this decision.  

2.  Evidence received since the February 2009 rating decision is cumulative and redundant of the evidence previously of record, such that it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

3.  Throughout the entire rating period on appeal, the Veteran's hemorrhoids presented as mild or moderate.  

4.  Throughout the entire rating period on appeal, the Veteran presented with occasional moderate fecal leakage.  

5.  For the period prior to February 1, 2014, the Veteran's residuals of intrauterine myomata resulted in symptoms not controlled by continuous treatment.    

6.  For the period of February 1, 2014 to the present, the Veteran's residuals of intrauterine myomata resulted in symptoms requiring continuous treatment.      


CONCLUSIONS OF LAW

1.  The February 2009 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for endometriosis.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).
3.  Throughout the entire rating period on appeal, the criteria for a compensable disability rating for hemorrhoids and post-operative sphincterectomy have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2017).

4.  Throughout the entire rating period on appeal, the criteria for a disability rating of 10 percent, but no higher, for fecal leakage have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2017).

5.  For the period prior to February 1, 2014, the criteria for a disability rating of 30 percent, but no higher, for residuals of intrauterine myomata, laser surgery have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.116, Diagnostic Codes 7699-7612 (2017).  

6.  For the period of February 1, 2014 to the present, the criteria for a disability rating in excess of 10 percent for residuals of intrauterine myomata, laser surgery have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.116, Diagnostic Codes 7699-7612 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

New and Material Evidence

As set forth above, the matter of whether new and material evidence has been received to reopen the claim for entitlement to service connection for endometriosis is currently on appeal.  

Historically, a February 2009 rating decision denied the Veteran's initial service connection claim.  This rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period.  Accordingly, the February 2009 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

The Board must now decide whether new and material evidence has been received to reopen this claim.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this regard, "new evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2017).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  Taken in combination, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court)  has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Thus, the Board must first determine whether a veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C. § 5108.  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Since the February 2009 rating decision, evidence associated with the claims file includes: VA treatment records spanning February 2009 through April 2016; VA examination dated January 2016; the Veteran's Social Security Administration (SSA) records; and the April 2017 hearing transcript.  This evidence qualifies as new as it was not of record at the time of the final February 2009 rating decision.

However, the Board does not find that this evidence qualifies as material, as it raises no reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. 
§ 3.156(a) (2017).  In this regard, evidence at the time of the February 2009 rating decision did not establish that the Veteran had been diagnosed with endometriosis at any time during the pendency of the appeal.  See rating decision dated February 2009.  Evidence added to the record since that time similarly fails to establish any such diagnostic history.  Instead, both the January 2016 VA examiner and the Veteran's extensive VA treatment records indicate that the Veteran has not demonstrated this disability at any time during the rating period on appeal.  See, e.g., VA treatment records dated June 2011 (noting that the Veteran's symptoms were not indicative of endometriosis).  

In offering this assessment, the Board does not disregard the Veteran's contention that she presents with endometriosis.  However, the Veteran is not shown to possess the requisite medical training or expertise to assert a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Instead, the Board must defer to the competent medical evidence of record in assessing the Veteran's diagnostic history.  In doing so, the Board does not find that such evidence establishes the requisite current diagnosis to substantiate the claim.

Thus, the new records are cumulative and redundant of the evidence of record at the time of the prior final denial, and do not raise a reasonable possibility of substantiating the claim.  The Board thus finds that reopening of the Veteran's claim is not warranted at this time.  See Shade, 24 Vet. App. at 118. 

Increased Ratings

The Board now turns to the Veteran's claims for increased disability ratings.  

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board will address each of the Veteran's increased rating claims in turn.  In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Hemorrhoids and Post-Operative Sphincterectomy

The Veteran is currently in receipt of a noncompensable disability rating for her hemorrhoids and post-operative sphincterectomy.  Here, the rating period on appeal extends from March 7, 2011, one year prior to the date of receipt of the claim, to the present.  38 C.F.R. § 3.400 (o)(2) (2017).

The Veteran's disability has been rated under Diagnostic Code 7336, which establishes a noncompensable rating for mild or moderate hemorrhoids.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2017).

The Veteran first underwent VA examination in September 2011.  At that time, the Veteran reported the following symptoms: anal itching; diarrhea; pain; a nagging feeling to empty bowel; swelling; and fecal leakage.  Said leakage occurred less than one-third of the day in extensive amounts, but a pad was not needed.  Accompanying hemorrhoids recurred frequently, requiring treatment with topical anal creams and foams.  The use of analgesics was also reported.  During examination, a loss of rectal tonus was observed.  However, there was no reduction of lumen, loss of sphincter control, fissure, ulceration, trauma, rectal bleeding, anal infections, proctitis, obstetrical injury, spinal cord injury, or protrusions noted at that time.  Anal reflexes were present, and anal walls were normal.  External hemorrhoids were present which were not reductible, with a size of 0.5.  There was no evidence of bleeding, thrombosis, or frequent recurrence with excessive redundant tissue.  Thus, the Veteran's disability was classified as active.

The Veteran later underwent VA examination in January 2016.  At that time, the Veteran reported an improvement of her symptoms, with occasional fecal leakage.  The Veteran treated her symptoms with the continuous use of suppositories and ointment.  However, no signs or symptoms were observed during examination, to include internal or external hemorrhoids; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or persistent bleeding with secondary anemia or fissures.  

The additional evidence of record, to include the Veteran's VA treatment and SSA records, also denote the Veteran's ongoing reports of hemorrhoids and the use of medications and suppositories to treat related symptoms.  In June 2012 and April 2013, the Veteran reported ongoing fecal leakage.  See VA treatment records.  

Said testimony regarding anal leakage was reiterated by the Veteran during the April 2017 videoconference hearing.  See hearing transcript, p. 4.

Upon review of the above, the Board does not find that a compensable disability rating is warranted for the Veteran's hemorrhoids at any time during the rating period on appeal per Diagnostic Code 7336.  For such a rating to be warranted, there must be evidence of hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  However, both the September 2011 and January 2016 VA examiners explicitly declined to classify the Veteran's disability in such a manner.  Extensive supporting evidence further fails to demonstrate such a disability picture as due to the Veteran's hemorrhoids.  Thus, the Board does not find that a compensable rating for the Veteran's hemorrhoids is warranted at this time.  

However, the Board also takes note of the Veteran's longstanding history of fecal leakage as a result of her service-connected disability.  Where manifestations of two or more conditions are clearly separable, a separate evaluation must be assigned for each condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).  The Board finds that the criteria for Diagnostic Code 7336, as currently assigned, does not properly account for this particular symptom.  Thus, the Board now assigns a separate, 10 percent disability rating per Diagnostic Code 7332 for the Veteran's occasional moderate fecal leakage.  

Residuals of Intrauterine Myomata, Laser Surgery

The Board now turns to the Veteran's claim for a disability rating in excess of 10 percent for residuals of intrauterine myomata, laser surgery.  Here, the rating period on appeal extends from June 18, 2009 to the present.  38 C.F.R. § 3.400 (o)(2) (2017).

The Veteran's disability has been rated per Diagnostic Code 7699-7612 for disease or injury of the cervix.  Under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs, a noncompensable rating is assigned when symptoms do not require continuous treatment.  A 10 percent rating is assigned for symptoms that require continuous treatment, and a maximum 30 percent evaluation is assigned for symptoms not controlled by continuous treatment. 38 C.F.R. § 4.116, Diagnostic Codes 7699-7612 (2017).  

Upon review, the Board finds no other diagnostic code under which the Veteran's disability is more appropriately rated.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).

The Veteran first underwent VA examination in October 2010.  At that time, she reported heavy bleeding, pelvic pain and cramps, irritable stomach, and fibroids as a result of her disability.  Further, the following symptoms were classified as unresponsive to therapy or treatment: severe pain in the lower abdomen from the left to the right side; unknown cause of pain; pain in the lower abdomen with any exertion.  However, the examiner indicated that continuous treatment was still needed to control the Veteran's condition, as the only way to assess her severe and chronic pain was with exploratory surgery.  Accordingly, the use of medications and iron pills was noted.  

The Veteran most recently underwent VA examination in January 2016.  At that time, the Veteran reported a history of moderate to severe, constant abdominal pain; nausea with cramps; and heavy bleeding.  Uterine fibroids were also observed.  However, the Veteran also noted an improvement in her condition since the February 2014 insertion of a Mirena device.  As such, the examiner classified the Veteran's symptoms as requiring continuous treatment.  

The additional evidence of record, to include the Veteran's VA treatment and SSA records, contain limited references to the Veteran's use of an intrauterine device.  

The Board finds that staged ratings are appropriate in this case.  For the period prior to February 1, 2014, the Veteran presented with certain symptoms that were not controlled by continuous treatment, to include significant and chronic abdominal pain.  Per the applicable diagnostic criteria, such a disability picture warrants a 30 percent rating.

However, the Veteran reported a notable improvement to her condition upon the February 2014 insertion of the Mirena device.  As such, the January 2016 VA examiner classified her symptoms as requiring continuous treatment, but declined to report that certain symptoms were left uncontrolled.  Such a disability picture is best embodied in the criteria for a 10 percent rating, as currently assigned.    

Additional Considerations

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence having not been received, reopening the claim of entitlement to service connection for endometriosis is denied.   

Throughout the entire rating period on appeal, entitlement to a compensable disability rating for hemorrhoids and post-operative sphincterectomy is denied.

Throughout the entire rating period on appeal, entitlement to a disability rating of 10 percent, but no higher, for fecal leakage is granted subject to the regulations governing the award of monetary benefits.

For the period prior to February 1, 2014, entitlement to a disability rating of 30 percent, but no higher, for residuals of intrauterine myomata, laser surgery is granted subject to the regulations governing the award of monetary benefits.

For the period of February 1, 2014 to the present, entitlement to a disability rating in excess of 10 percent for residuals of intrauterine myomata, laser surgery is denied.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's remaining claims.  

Fibromyalgia/Severe Chronic Pain and Chronic Fatigue

The Board finds that VA examinations are warranted with regard to these claims.

First, the Board notes that the Veteran's fibromyalgia/severe chronic pain has not yet been assessed by a VA examiner.  However, the claims file contains competent evidence of the claimed disability and of the Veteran's in-service history of potentially relevant symptoms.   See, e.g., VA treatment records generally (recording the Veteran's history of fibromyalgia); service treatment records dated May 1991 (recording the Veteran's history of chronic vague abdominal pain) and November 1991 (reporting heavy diarrhea, cramps, and swollen and painful joints); see also 38 C.F.R. §§ 4.71a, Diagnostic Code 5025 (2017) (accounting for widespread musculoskeletal pain and tender points and irritable bowel symptoms in assessing the severity of fibromyalgia).  Thus, the Board finds that a VA examination is now warranted such that the etiology of the Veteran's fibromyalgia and pain may be assessed.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Further, the Board finds that a new VA examination is warranted with regard to the Veteran's chronic fatigue.  Although this condition was assessed during June 2016 VA examination, the accompanying nexus opinion was limited to the causal relationship between the Veteran's fatigue and her service-connected intrauterine myomata residuals.  However, the Board finds that an additional opinion is needed at this time, which also assesses any possible direct link to service or secondary relationship to the Veteran's service-connected psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also service treatment records dated October 1990 (reporting history of fatigue); buddy statement dated January 2013 (associating the Veteran's psychiatric symptoms with ongoing chronic fatigue).

Anemia and GERD

During the April 2017 videoconference hearing, the Veteran reported private treatment at the Atlanta Gastroenterology Associates for her service-connected GERD.  See hearing transcript, p. 4.  At no time have these records been requested or otherwise obtained.  As these records are likely relevant to the Veteran's claim, all reasonable efforts must now be made to obtain them.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Further, the Board notes that the Veteran is additionally seeking an increased disability rating for her service-connected anemia associated with GERD.  Thus, it is highly probable that the identified private records contain evidence relevant to this claim, as well.  Accordingly, a remand of this matter is warranted at this time.

Bipolar Disorder

A May 2016 rating decision continued the assignment of a 70 percent disability rating for the Veteran's bipolar disorder.  The Veteran submitted a timely NOD the following month.  See 38 C.F.R. § 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  However, an SOC has not yet been issued with regard to this claim.  Accordingly, a remand of this matter is now required such that the requisite SOC may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

Determination of the above claims will directly impact the Veteran's TDIU claim, as well, such that the issues are all inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the above-mentioned claims necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in analyzing her entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she identify all private providers of medical treatment for her anemia and GERD disabilities, to include Atlanta Gastroenterology Associates.  Request that the Veteran provide authorization for release of all identified private medical records to VA.  All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claims will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claims may be readjudicated.

2.  Provide the Veteran with VA examinations to assess the nature and etiology of the claimed fibromyalgia/severe chronic pain and chronic fatigue disabilities.  The claims file and a copy of this remand must be made available for review, and the examination reports must reflect that review of the claims file occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

Each examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a.  The fibromyalgia/severe chronic pain examiner must indicate the following:

i. Identify whether the Veteran has demonstrated fibromyalgia at any time during the pendency of this appeal.  

ii. If so, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  A complete review of the Veteran's service treatment records must be undertaken.

b.  The chronic fatigue examiner must indicate the following:

i. Identify whether the Veteran has demonstrated chronic fatigue at any time during the pendency of this appeal.  

ii. If so, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.

iii. Additionally, indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's chronic fatigue was caused or aggravated by her bipolar disorder or the treatment thereof.

3.  Provide a Statement of the Case (SOC) addressing the Veteran's bipolar disorder claim (issue 8).  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2017).

4.  Thereafter, readjudicate the remaining claims on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


